Citation Nr: 0217000	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cold weather 
injury to bilateral lower extremities, including bilateral 
osteoarthritis of the knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1948 to April 
1952.  He had more than two years of foreign or sea service, 
and he received the Korean Service Medal and Combat 
Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for right and left lower extremity 
disorders, including osteoarthritis of the knees, and 
determined the veteran had not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a right ankle disorder.

At the time of his hearing at the RO in January 2001, the 
veteran withdrew his appeal of the RO's denial of 
entitlement to service connection for a gastrointestinal 
disorder, diabetes, hypertension, and depression.


FINDINGS OF FACT

1.  All relevant available evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have cold injury residuals, 
including osteoarthritis of the knees, of the bilateral 
lower extremities.

4.  In a September 1978 rating decision which the veteran 
did not appeal, the RO denied the veteran's claim of 
entitlement to service connection for a right ankle 
disorder.

5.  Since the September 1978 rating decision, the veteran 
has not submitted relevant, noncumulative evidence which 
indicates that he has current disability from a right ankle 
disorder that he incurred during his active military 
service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

2.  Service connection is not warranted for claimed cold 
injury residuals of the lower extremities, including 
osteoarthritis of the knees.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5107 (West 1991 & Supp. 2002).

3.  The September 1978 rating decision in which the RO 
denied entitlement to service connection for a right ankle 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302 (2002).

4.  The veteran has not submitted new and material evidence 
to reopen the claim for service connection for a right ankle 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) has enhanced 
VA's duty to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5107, 5126 (West 
Supp. 2002).  Regulations implementing the VCAA have been 
adopted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except as to claims to reopen pending on August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
original claim for service connection, but will apply the 
regulations relating to claims to reopen in effect prior to 
August 29, 2001.  Thus, citations to the pertinent 
regulation, 38 C.F.R. § 3.156(a), will be to the 2001 Code 
of Federal Regulations.

The veteran filed a claim using the appropriate form in 
April 2000.  It is substantially complete.  There is 
therefore no issue as to VA's duty to provide an appropriate 
form or instructions for completing it.  38 U.S.C.A. § 5102 
(West Supp. 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and 
evidence is his responsibility, and what is VA's 
responsibility.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  On receipt of the veteran's 
application for compensation, the RO wrote to him in April 
and June 2000.  In the April letter, the RO advised the 
veteran that supporting medical evidence would be needed to 
substantiate his claims, and that it would be medical 
evidence showing current disability, and medical evidence 
relating that disability to service.  He was told that VA 
would obtain his VA treatment records if he told them where 
he was treated and the approximate dates of treatment.  The 
June letter was more detailed and specific, pointing out 
what evidence the veteran needed to submit.  He was told 
that VA would get his treatment records from Tampa VA 
Medical Center.  (The veteran's representative had reported 
that the veteran received treatment there.)

Although these letters were sent to the veteran under law, 
requiring submission of a well-grounded claim, that has been 
superseded by the VCAA, the letters nonetheless provided 
appropriate and specific notice to the veteran of what he 
needed to submit and what VA would obtain.  Furthermore, 
after the law changed, the RO again wrote to the veteran in 
July 2001, informing him of the VCAA and of VA's new duties 
with respect to developing evidence in support of his claim.  
The RO has complied with the notification requirements of 
the VCAA with respect to information and evidence needed and 
responsibilities for presenting the evidence.

VA is also required to make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  A veteran seeking to reopen a claim previously 
finally denied is a claimant under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183.  However, nothing in the Act 
requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The duty to assist includes obtaining service medical 
records, VA treatment records, records under the control of 
other Federal agencies, and private treatment records 
adequately identified by the veteran.  It includes according 
an examination when needed to make a decision on the claim.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  If VA is unable to obtain records from 
any source, it is to notify the claimant.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

In this case, the veteran's service medical records were 
originally requested in connection with a claim he filed in 
1978.  They were not available then and were presumed 
destroyed by a fire at the National Personnel Records 
Center.  The veteran was informed of the unavailability of 
his service medical records in the August 2000 rating 
decision.  The veteran has not identified any private 
treatment records that should be requested.  He did provide 
a medical release authorizing VA to request his treatment 
records from "all sources," however, he did not identify any 
sources other than VA.  His VA treatment records from Tampa 
VAMC have been associated with the file.  He has been 
accorded an examination pertinent to his claims.  VA has 
fulfilled its duty to assist him.

The veteran contends that he has current disability from 
right and left lower extremity disorders, including 
bilateral knee disorders claimed as osteoarthritis due to 
in-service cold exposure.  He also contends that he has 
current disability from a right ankle disorder as a result 
of an injury incurred during his active military service.  
Implied in his claim is the assertion that he has submitted 
new and material evidence to reopen the disallowed claim of 
entitlement to service connection for a right ankle 
disorder.

For the following reasons and bases, the Board concludes 
that the veteran is not entitled to service connection for a 
right or left knee disorder, claimed as osteoarthritis due 
to cold exposure.  The Board also concludes that the veteran 
has not submitted new and material evidence to reopen his 
claim of entitlement to service connection for a right ankle 
disorder.


II.  Service Connection for Knee Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 
1101, 1110, 1112, and 1137 provide that where a veteran has 
served 90 days or more during a period of war or after 
December 31, 1946, and develops arthritis to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury or disease in service or another service-connected 
disability.

The United States Court Appeals for Veterans Claims (Court) 
has held that in order to obtain VA benefits the law 
requires the evidence to show a diagnosis of a current 
disability or the current disabling residuals from a disease 
or injury.  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
The disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-service 
precipitating disease or injury.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The discussion which follows is a summary of the evidence 
considered by the Board.

The veteran testified in January 2001 that his knees pop and 
lock up and his feet and ankles ache in cold weather.  He 
asserted that he had poor circulation in his feet and 
calves.  He attributed his right ankle pain to an injury he 
claimed to have sustained while serving in Korea.  He 
claimed to have been treated at a field hospital for three 
or four days and was then returned to duty.

The RO has been advised that the veteran's service medical 
records may have been among those destroyed in a fire in 
1973 at the National Personnel Records Center in St. Louis, 
Missouri.  Unfortunately, attempts to obtain records from 
the NPRC have been unsuccessful.  The veteran has been so 
notified.  There are no medical records to document any in-
service complaints, diagnoses, or treatment of a lower 
extremity disorder, including cold injuries or a right ankle 
injury.  However, the veteran served in Korea during a 
period of war, and his service personnel records show that 
he received the Combat Infantryman Badge.  The veteran is 
competent to say that he injured his right ankle in service.  
He reported in 1978 that he injured his ankle in combat, 
requiring field hospitalization, after which he was returned 
to service.  In May 2000, he stated that he fell in a hole 
while in Korea.  The fact of having injured his ankle in 
service is something he is competent to report.  As a combat 
veteran, he is entitled to have his statement accepted as 
proof of the injury, if it is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991).  Furthermore, a service 
buddy has reported seeing him in Korea with a stiff right 
leg.  The veteran was a cook in service, rendering his 
account of having injured his ankle in combat somewhat less 
likely.  However, an injury falling into a hole is credible.  
Accordingly, there is evidence that the veteran suffered 
some kind of injury to his right leg or ankle in service.

The earliest dated documentation of medical treatment 
contained in the claims folder is a VA hospital summary 
dated in June 1978.  The summary indicates that in May 1978 
the veteran sustained a bimalleolar fracture and lateral 
mortise displacement of the right ankle when he twisted his 
ankle getting out of his truck.  It required open reduction 
and internal fixation.  The hospital summary does not report 
any history of a prior injury.

In a letter dated in February 2000, an in-service 
acquaintance reported that he remembered that the veteran 
had a stiff right leg on two occasions when he saw him in 
Korea.

Outpatient treatment records show that the veteran was 
examined at a VA medical center in Florida in March 2000.  
He was observed to walk with a normal gait and posture.  He 
had trace edema over his ankles.  The pertinent diagnoses 
were new onset of type-2 diabetes and degenerative joint 
disease of the knees, improved with Naproxen.  When the 
veteran was seen again as an outpatient in April 2000, 
several examiners noted the veteran's complaints of 
arthritis in his knees.  When he was examined in June 2000, 
he was observed to walk with a cane due to pain in his 
ankles.  X-rays of the veteran's knees and feet taken in 
August 2000 showed no significant skeletal pathology.  An x-
ray of his right ankle showed normal anatomy, status post 
internal fixation of a distal fibular fracture.  There were 
minor juxta-articular osteoarthritis changes.  The 
radiologist reported an impression of status-post right 
fibular fracture.

In August 2000, the veteran was accorded a VA cold injury 
protocol examination.  The veteran reported to the examiner 
that he twisted his right leg while in retreat from the 
front lines.  He said he developed swelling and was taken to 
a field hospital.  He thought he was there for one or two 
weeks.  He did not remember and specific frostbite, 
blisters, or color changes to his feet or hands.  He may 
have had some numbness to both lower legs.  He could not 
remember what kind of treatment was given.  He did not 
remember any blisters developing on his feet.  He was not 
given warm baths or soaks for his feet or lower extremities.  
After being in the hospital for a time, he worked in the 
kitchen for a while and then went back to his unit, where he 
thought he served as an infantryman until he was sent back 
to the U.S.

The veteran reported that, when he returned to civilian 
life, he drove a truck for 40 years.  He did not recall 
having treatment since his military service for cold 
injuries.  He had no amputations or loss of tissue at any 
time.  He reported slight tingling of his toes and calves 
with cold exposure.  He did not describe Raynaud's 
phenomenon.  He reported that both hands and feet tended to 
perspire more than in the past.  He did not have chronic 
pain, causalgia, or reflex sympathetic dystrophy.  He had no 
breakdown of the skin and no recurrent fungal infections.  
He reported arthritis and joint stiffness, mainly in the 
knees and ankles, primarily in the last five years.  The 
examiner noted the veteran's history of bimalleolar fracture 
of the right ankle.  

On examination, the veteran's skin of the lower extremities 
showed normal aging.  There was no significant edema, and 
the skin was dry and slightly thinning due to aging.  There 
were no ulcers.  There was no evidence of fungal infection.  
There was no obvious swelling of the knees or ankles. There 
was slight popping with motion of the patella in flexion and 
extension.  The patellae tracked normally in the femoral 
groove.  Range of motion was full.  There was no 
instability.  There was evidence of mild chondromalacia.  X-
rays of both ankles, feet, and knees were done.  The knees, 
feet, and left ankle were normal.  The right ankle showed 
minor osteoarthritic changes and status post internal 
fixation of a distal fibular fracture.  Diagnoses included 
history of right bimalleolar ankle fracture, requiring open 
reduction and internal fixation in 1978; evidence of right 
fibular fracture in the past; history f osteoarthritis of 
both knees, with some evidence of mild chondromalacia 
patellae, both knees, but normal x-rays; and history and 
physical examination are not very consistent with 
significant cold injury to his feet, normal x-rays.

In September 2000, the veteran's representative submitted a 
copy of a newspaper article citing a university study which 
found that persons who had joint injuries in their youth 
were more likely to develop arthritis in the affected joint 
later in their life.

During a first-time examination at a VA primary care clinic 
in Florida in December 2000, the veteran's complaints 
included joint pain in his knees which he attributed to in-
service injuries.  Clinical findings included crepitation in 
the knees.  However, no pertinent diagnosis was reported 
about the veteran's knees, ankles, feet, peripheral vascular 
system, or residuals of a cold-related injury.

During outpatient treatment in August 2001, the veteran 
attributed symptoms of inability to dorsiflex his right 
great toe to injuries sustained while in service.  He also 
reported difficulty walking and difficulty swinging his 
right foot during the swing phase of gait, causing him to 
drag his right foot on the ground and trip.  On examination, 
vascular pulses in his lower extremities were palpable.  The 
skin was warm, dry and supple.  There were slight varices 
and slight brown pigmentation on the dorsum of both feet.  
Hair growth was present.  The toenails were mycotic.  Muscle 
tone, power and mass were within normal limits in both feet.  
Dorsiflexion of the right great toe was minimal, only to 
zero degrees.  There were no major orthopedic deformities.  
The examiner reported an impression of partial paralysis of 
the extensor hallucis longus tendon with partial dropfoot-
type gait and mycotic toe nails.

When the veteran was seen in a VA orthotics clinic in 
September 2001, an examiner noted a history of old injury in 
1978 with residual right extensor hallucis longus loss.  
Current complaints were of toe drag and tripping.  An 
orthotic spring device was prescribed.

The Board has thoroughly reviewed the entire record.  Based 
on the evidence in the record, the Board finds that the 
veteran was exposed to cold during his active duty service 
in Korea.  Further, the Board accepts as credible the 
veteran's testimony, corroborated by a "buddy statement", 
that he sustained an injury to his right ankle or leg during 
his service in Korea.  Finally, there is medical evidence 
that supports a finding that the veteran has current 
disability from osteoarthritis in his right ankle as well as 
a right foot disorder due to partial paralysis of the 
extensor longus hallucis.  He also has evidence of bilateral 
chondromalacia patellae.  A hospital record dated in 1978 
shows that he sustained a fracture of the ankle in May 1978.  
Recent x-rays of the right ankle show an old fracture.  
However, x-rays of the knees do not confirm the clinical 
diagnosis of arthritis.

Despite all of the evidence discussed above, the veteran's 
claim for service connection for disability in his lower 
extremities, claimed as residuals of cold exposure injury 
with osteoarthritis, must be denied.  The record contains no 
competent medical evidence which relates this veteran's 
current chondromalacia patellae to a disease or injury he 
incurred during his active military service, including cold 
injury.  In fact, on VA examination, there was no evidence 
of cold injury residuals.  Furthermore, x-rays do not 
substantiate that the veteran has arthritis of the knees.  
Where, as in this case, the determinative issue is the 
etiology of current disability, the mere recitation of the 
veteran's history, as provided by the veteran and recorded 
by a medical examiner, without further medical comment by 
the examiner as to etiology, is not evidence of a nexus 
between current disability and the claimed in-service 
disease or injury.  Leshore v. Brown, 8 Vet. App. 406 
(1995).  The veteran's own assertions that he has current 
disabilities that are related to in-service injuries are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render medical opinions concerning 
the etiology the disorders resulting in the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The earliest clinically documented symptomatology of pain 
was noted many years after the veteran's separation from 
service.

To summarize, in the absence of medical evidence that the 
veteran's claimed current disabilities in his lower 
extremities are related to injuries or disease incurred in 
service, the Board concludes that he is not entitled to 
service connection for residuals of cold injuries to the 
lower extremities, including osteoarthritis of both knees.

III.  Reopening of Claim for Service Connection for a Right 
Ankle Disorder

In a September 1978 rating decision, the RO denied 
entitlement to service connection for a right ankle 
disorder.  The veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302(a) (2002).

The question presently before the Board is limited to 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

At the time of the RO's September 1978 denial of the 
veteran's claims, the evidence in the record consisted of a 
VA hospitalization summary, some service personnel records, 
and the veteran's statements attributing his right ankle 
fracture in 1978 to an injury he sustained in-service.  Such 
evidence did not show that the veteran's right ankle 
disorder was related to an injury or disease incurred during 
his active military service.  It showed that his ankle 
fracture was related to an injury in May 1978, many years 
following service.

The evidence received since the September 1978 disallowance 
of the claim has already been summarized.  The veteran's 
statements as to having injured his right ankle in service 
are cumulative, although he has provided differing accounts 
as to how it came to be injured.  These statements are not 
new.  The statement of the buddy who noticed the veteran to 
walk with a stiff right leg in service is new.  However, it 
is not so significant that it must be considered in 
evaluating the claim.  It sheds no light on the reason for 
the stiff gait, nor does it attribute any current disability 
to service.  Medical records showing arthritis of the ankle 
or residuals of fracture are cumulative.  Even though the 
specific records may be new, they add nothing new to the 
question of whether the ankle disability is due to injury in 
service.  However, the evidence is not probative of the 
question of whether the veteran's current disability is 
etiologically related to a disease or injury incurred in 
service.  Therefore, the evidence is not both new and 
material.  The claim of entitlement to service connection 
for a right ankle disorder is not reopened.

The appellant has asserted that the doctrine of benefit of 
the doubt requires that benefits he seeks be granted.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  However, in this case, there is 
no competent positive evidence that the veteran's right 
ankle disability was caused by an injury incurred in 
service, as opposed to the fracture sustained in 1978.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).


ORDER

Entitlement to service connection for right and left lower 
extremity disorders, claimed a due to cold injury, including 
osteoarthritis, is denied.

The claim to reopen a claim of entitlement to service 
connection for a right ankle disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

